DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-13, 15-18 and 20 have been amended.  Claims 9 and 18 have been cancelled.  Claims 2, 8, 14 and 19 were previously cancelled.  Claims 1, 3-7, 10-13, 15-17 and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-7 and 10-12 are drawn to a device for providing medical services which is within the four statutory categories (i.e. machine).  Claims 13, 15-17 and 20 are drawn to a method for providing medical services which is within the four statutory categories (i.e. process).   
Claims 1, 3-7 and 10-12 (Group I) recite: 
a communication module configured to communicate with an external server for a medical service; 
a sensor module; 
a memory configured to store a first medical policy of a first region and a second medical policy of a second region; 
and a processor configured to: obtain a request for execution of an application that provides the medical service;
obtain location information of the electronic device by using the sensor module; and 
when the location information corresponds to the first region, display a first UI of the application, wherein the first UI corresponds to the first medical policy, and when the location information corresponds to the second region, display a second UI of the application, wherein the second UI corresponds to the second medical policy, 
perform a first set of communication functions of the application with the external server if the processor determines that the first medical policy or the second medical policy satisfies a first condition, and 2DOCKET No. SAMS13-08419 APPLICATION NO. 15/402,115 PATENT 
perform a second set of communication functions of the application with the external server if the first medical policy or the second medical policy satisfies a second condition.
The bolded limitations, given the broadest reasonable interpretation, cover a certain method of organizing human activity because it recites fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations not identified above as part of the method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 13, 15-17 and 20 is identical as the abstract idea for Claims 1, 3-7, 10-12 (Group I), because the only difference is that they are directed towards different statutory categories.
Dependent Claims 3-7, 10-12, 15-17 and 20 include other limitations, for example Claims 3 and 15 recite wherein the processor is configured to determine a location of the electronic device by extracting the location information of the electronic device by extracting a location to which a user is scheduled to move, Claims 4 and 16 recite wherein the first medical policy and the second medical policy include a telemedicine policy, Claim 5 recites wherein the first UI and the second UI comprise at least one object for an authentication procedure, an authentication method, whether to check an item in a consent form, a medical service method, or a combination thereof, Claims 6 and 17 recite a communication module, wherein the processor is configured to receive at least one of the first medical policy and the second medical policy from an external electronic device by using the communication module, Claim 7 recites - 45 -DOCKET NO. SAMS13-08419 (SAMS13-08419) PATENTwherein the processor is configured to: perform at least one function of the application if the first medical policy or the second medical policy satisfies a first condition; and refrain from performing the at least one function if the first medical policy or the second medical policy satisfies a second condition, Claim 10 recites wherein the application comprises a first application and a second application, and wherein the processor is configured to: perform a function of the first application if the first medical policy or the second medical policy satisfies a first condition; and perform a function of the second application if the first medical policy or the second medical policy satisfies a second condition, Claim 11 recites wherein the processor is configured to receive the location information from another application, Claim 12 recites - 46 -DOCKET NO. SAMS13-08419 (SA MS13-08419) PATENTwherein the processor is configured to extract the location information from an image stored in the memory- 47 -DOCKET NO. SAMS13-08419 (SAMS13-08419) PATENT, and Claim 20 recites wherein the processor is configured to: perform a first set of functions of the application if the first medical policy or the second medical policy satisfies a first condition; and perform a second set of functions of the application if the first medical policy or the second medical policy satisfies a second condition, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 13.
Furthermore, Claims 1, 3-7, 10-13, 15-17 and 20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified underlined, including an electronic device, memory and a processor configured to…) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of an electronic device comprising a memory and a processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0032] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining a request for execution of an application that provides the medical service or obtaining location information using the sensor module, which amounts to mere data gathering, performing communication functions, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of medical policies based on location, which amounts to limiting the abstract idea to the field of telemedicine, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0032] of the Specification discloses that the additional elements (i.e. electronic device comprising a memory and a processor) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtain data, decide policies, provides functions) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of one or more medical policies data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing medical policies data in a database and/or electronic memory, and retrieving the medical policies data from storage in order to decide a medical policy;
Claims 3-7, 10-12, 15-17 and 20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the receiving of one or more medical policies from an external electronic device feature of dependent Claims 6 and 17), performing repetitive calculations (e.g. the conditional requirements feature of dependent Claims 10 and 20), storing and retrieving information in memory (e.g. the selecting a telemedicine policy feature of dependent Claims 4 and 16), and electronic scanning or extracting data from a physical document (e.g. the extracting location from schedule feature of dependent Claims 3 and 15).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-7, 10-13,  15-17 and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 10-13,  15-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a first set of communication functions of the application with the external server if the processor determines that the first medical policy or the second medical policy satisfies a first condition” and “ a second set of communication functions of the application with the external server if the first medical policy or the second medical policy satisfies a second condition” in the last two limitations.  The original disclosure, including original claim 9 and paragraphs [0096], [0111] and [0181], does not provide support for sets of communications functions of the application as claimed.  The original disclosure states “the processor is configured to perform a first set of communication functions that are triggered if medical policy conditions are satisfied.  Claims 1, 3-7, 10-12 are rejected as they depend from claim 1.  Claim 13 and its dependents, claims 15-17 and 20, are rejected for similar reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “performing a first set of functions of the application if the first medical policy or the second medical policy satisfies a first condition; and performing a second set of functions of the application if the first medical policy or the second medical policy satisfies a second condition.”  The limitations of claim 20 are broader than that of independent claim 13, and as such, do not further limit claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (see at least paragraph [0054-0057]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-12, 13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (U.S. Pub. No. 2012/0166221 A1) in view of Ghosh (U.S. Pub. No. US 2014/0195255 A1 ).
Regarding claim 1, Phillips discloses an electronic device comprising: 
a communication module configured to communicate with an external server for a medical service (Paragraph [0039] discusses the system using a satellite communications, construed as a communication module.);

a memory configured to store a first medical policy of a first region and a second medical policy of a second region (Paragraphs [0009], [0011] and [0020] discuss the equipment used including memory, construed as capable of being configured to store medical policies for different regions.); and 
a processor configured to: obtain a request for execution of an application that provides the medical service (Paragraphs [0011], [0020] and [0035]  discuss a patient requesting a consultation by transmitting a request to the system, which contains a processor, for a consultation regarding a medical issue.); 
when the location information corresponds to the first region, display a first UI of the application, wherein the first UI corresponds to the first medical policy, and when the location information corresponds to the second region, display a second UI of the application, wherein the second UI corresponds to the second medical policy (Paragraphs [0029], [0035-0036] and [0039] discuss deciding a medical policy based on the patient’s geopolitical zone of residence, construed as determined by the patient’s location.  Paragraphs [0009] and [0025] discuss providing a video-conference based on the medical policies of the location of the patient, construed displaying a UI based corresponding to the appropriate medical policy based on the location.); 
performing a first set of communication functions of the application with the external server if the processor determines that the first medical policy or the second medical policy satisfies a first condition (Paragraph [0011] discusses providing matches of providers to the patient based on what the patient inputs using the patient’s location, construed as performing a first set of communication functions of the application with 
performing a second set of communication functions of the application with the external server if the first medical policy or the second medical policy satisfies a second condition (Paragraph [0011] discusses based on the provider match information, sending times to the patient’s device, construed as performing a second set of communication functions of the application with the external server if a second condition is satisfied, where the second condition is the patient’s language preferences.);
but Phillips does not explicitly disclose:
obtaining location information of the electronic device by using the sensor module.

Ghosh teaches obtaining location information of the electronic device by using the sensor module (Paragraphs [0023] and [0042] discuss obtaining location information using a GPS from a patient’s smartphone.)
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Phillips to include obtaining location information of the electronic device by using the sensor module, as taught by Ghosh, in order to determine “whether the patient is changing location due to, for example, travel (Ghosh, Paragraph [0042]).”

Regarding claim 4, Phillips discloses:


Regarding claim 5, Phillips discloses:
wherein the first medical policy and the second medical policy comprise at least one object for an authentication procedure, an authentication method, whether to check an item in a consent form, a medical service method, or a combination thereof (Paragraph [0010] discusses acquiring consent from patients in different geopolitical zones from the provider, construed as based on the medical policy.). 

Regarding claim 6, Phillips discloses:
the electronic device of claim 1, wherein the processor is configured to receive at least one of the first medical policy and the second medical policy from an external electronic device by using the communication module (Paragraphs [0009], [0021] and [0039-0040] discuss obtaining data from an internet server or database, construed as an external electronic device including the medical policies.). 
- 45 -DOCKET NO. SAMS13-08419 (SAMS13-08419) PATENT 
Regarding claim 7, Phillips discloses:
wherein the processor is configured to: perform at least one function of the application if the first medical policy or the second medical policy satisfies a first condition; and refrain from performing the at least one function if the first medical policy or the second medical policy satisfies a second condition (Paragraphs [0036-0037] 

Regarding claim 10, Phillips discloses:
wherein the application comprises a first application and a second application, and wherein the processor is configured to: perform a function of the first if the first medical policy or the second policy satisfies a first condition (Paragraphs [0009] and [0036-0037] discuss conditions for a telemedicine video conferencing services to take place, such as a patient signing some sort of waiver that must be signed before, and the healthcare practitioner in a different geopolitical zone to also apply for some sort of authorization.  For example, if the patient signs a waiver the consultation can move forward, and the provider obtains authorization, the telehealth session will can proceed.); and 
perform a function of the second application if the first medical policy or the second medical policy satisfies a second condition (Paragraphs [0009] and [0036-0037] discuss conditions for a telemedicine video conferencing services to take place, such as a patient signing some sort of waiver that must be signed before, and the healthcare practitioner in a different geopolitical zone to also apply for some sort of authorization.  Additionally, there could be another condition for a translator to be available for the consultation (see paragraph [0009]).  Paragraph [0034] discusses using one or more 

Regarding claim 11, Phillips does not appear to explicitly disclose:
wherein the processor is configured to receive the location information about the location from another application.

Ghosh teaches wherein the processor is configured to receive the location information about the location from another application (Paragraphs [0024-0025] discus receiving location data from various applications, such as social networks.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Phillips to include receiving location information from another application, as taught by Ghosh, in order to receive an updated location (Ghosh, Paragraph [0025]).
- 46 -DOCKET NO. SAMS13-08419 (SA MS13-08419) PATENT 
Regarding claim 12, Phillips does not appear to disclose wherein the processor is configured to extract information about the location from an image stored in the memory. 

Ghosh teaches wherein the processor is configured to extract the location information from an image stored in the memory (Paragraphs [0023] and [0041] discuss obtaining location information from photographs or videos stored in the smartphone.).
Phillips to include extracting information about the location information from an image, as taught by Ghosh, in order to not “require[e] extensive processing of the content of the media (Ghosh, Paragraph [0041]).”
2025Attorney Docket No. 317EP.001US01
Claim 13 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US012025Attorney Docket No. 317EP.001US01
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 17 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 18 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 13, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Amarasingham (U.S. Pub. No. 2015/0213217 A1).
Regarding claim 3, Phillips does not appear to explicitly disclose wherein the processor is configured to determine the location information of the electronic device by extracting a location to which a user is scheduled to move. 

Amarasingham teaches wherein the processor is configured to determine a location of the electronic device by extracting the location information to which a user is scheduled to move (Paragraph [0090] discusses determining the patient’s location corresponding to the patient’s calendar.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Phillips to include determining the location information of the electronic device by extracting a location to which a user is scheduled to move, as taught by Amarasingham, in order to determine the “patient’s location…using various suitable technologies (Amarasingham, Paragraph [0090]).”

Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.  Claim 15 further recites location based at least on schedule information stored in a memory of the electronic device.  Amarasingham states that the patient’s calendar appointments are determined from their cell phone, construed as being stored in a memory of the electronic device.
2025Attorney Docket No. 317EP.001US01
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered.
Claim Interpretation Under § 112(f)
The “communication module configured to communicate” limitation in claim is still being interpreted under 112(f).  Examiner notes that there is support for the module found in at least paragraph [0054-0057] of the instant specification, but as currently drafted, the claim is being interpreted under section 112(f).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Rejection Under 35 U.S.C. § 101
Applicant argues that the claims “are directed to providing location-specific control of a communication functionality of a device (Remarks, page 8)” and that the “the determinations performed inside the electronic device result in a different interaction with the physical word” and that the “underlying control logic of Claim 1 is tied to a physical action on the part of the electronic device – namely, how the device communicates (Remarks, page 9)” similar to Diamond v. Diehr.  Examiner maintains that using logic rules to determine what is displayed does not result in a technical improvement (as in Diehr) or a practical application of the abstract idea.  Any transmission of data, such as a set of communication functions that are performed, do 
Example 37 was determined to be eligible because the additional elements recited a specific manner of automatically displaying icons to the user based on usage which provided a specific improvement over the prior art, which resulted in an improved user interface for electronic devices because the most used icons were displayed closest to the start icon.  The instant claims (and the additional elements) change what is being displayed based on where the user is located using logic rules, which is not considered an technical improvement, and therefore, does not result in a practical application.  Regarding Example 42, the claim was determined to be eligible the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  The instant claims do not result in an improvement of prior technology, and therefore, do not result in a practical application.
Therefore, the claims remain rejected as being directed towards ineligible subject matter.
Rejection Under 35 U.S.C. § 103
Applicant’s arguments with respect to the section 103 rejection have been fully considered. 
With respect to Phillips, Applicant argues that Phillips “describe an individual having to apply for a license in a jurisdiction as a condition to be satisfied (Remarks, page 12).”  Phillips is directed to matching providers who are licensed to practice where 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686